IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40292
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DONALD WAYNE NANTZ,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                    for the Eastern District of
                      USDC No. 1:91-CR-56-ALL
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Donald Wayne Nantz (“Nantz”), federal inmate #03324-078,

appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion to modify his sentence.   Nantz argues that Amendment 484,

which modified the application note in U.S.S.G. § 2D1.1, entitled

him to a reduction in his sentence.   Amendment 484 is

inapplicable because Nantz was sentenced based on the amount of

methamphetamine that he was capable of producing, given the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40292
                               -2-

amount of materials seized at the time of his arrest.   See

United States v. Allison, 63 F.3d 350, 352-53 (5th Cir. 1995).

     Accordingly, the district court’s judgment is AFFIRMED.